909 F.2d 1221
UNITED STATES of America, Appellant,v.STATE OF NORTH DAKOTA, Robert E. Hanson, State Treasurer ofNorth Dakota, Appellees.
No. 87-5334.
United States Court of Appeals,Eighth Circuit.
July 31, 1990.

Appeal from the United States District Court for the District of North Dakota.
Before LAY, Chief Judge, HENLEY, Senior Circuit Judge, and JOHN R. GIBSON, Circuit Judge.


1
This case comes to us on remand from the Supreme Court of the United States which on May 21, 1990, reversed the judgment of this court.  --- U.S. ----, 110 S.Ct.1986, 109 L.Ed.2d 420.    The previous judgment of this court is now vacated and the judgment of the district court, 675 F.Supp. 555, is hereby affirmed.


2
It is further ordered that the appellants, North Dakota et al., recover from the United States their costs herein expended.